          Case 1:21-cv-04993-DLC Document 17 Filed 07/09/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

  INTEGRATED MEDIA RESOURCES, LLC,
  Individually and Derivatively on Behalf of Nominal
  Defendant G2 FMV, LLC and also Double
  Derivatively on Behalf of Nominal Defendant G2
  Investment Group, LLC,

                          Plaintiffs,
                                                             Civil Action No.: 1:21-cv-04993-DLC
          v.

  JONATHAN TODD MORLEY, DORI V. KARJIAN,
  DAVID SAMS, JONATHAN LERMAN, ANTONIO                          NOTICE OF APPEARANCE
  DE LA RUA, MARIA BOYAZNY,

                           Defendants,

  and

  G2 FMV, LLC and G2 INVESTMENT GROUP,
  LLC,

                           Nominal Defendants.


         PLEASE TAKE NOTICE that Howard Schiffman, an attorney in good standing of the

bar of this Court and a member of the law firm Schulte Roth & Zabel LLP, hereby appears as

counsel for Defendants Jonathan Todd Morley and David Sams, and for Nominal Defendants G2

FMV, LLC and G2 Investment Group, LLC in the above-captioned action, and requests that

copies of all papers served in this action be served on the undersigned at the address indicated

below.
       Case 1:21-cv-04993-DLC Document 17 Filed 07/09/21 Page 2 of 2




Dated: New York, New York
       July 9, 2021                      SCHULTE ROTH & ZABEL LLP


                                         By:   /s/ Howard Schiffman
                                               Howard Schiffman

                                               901 Fifteenth Street, NW, Suite 800
                                               Washington, DC 20005
                                               Telephone: 202.729.7470
                                               Facsimile: 202.730.4520
                                               E-mail: Howard.Schiffman@srz.com

                                         Attorneys for Defendants Jonathan Todd
                                         Morley and David Sams, and Nominal
                                         Defendants G2 FMV, LLC and G2 Investment
                                         Group, LLC




                                     2
